OPINION
BLISS, Presiding Judge:
James Allen Davis, hereinafter referred to as defendant, entered a plea of guilty to three charges of Distribution of a Controlled Drug, to-wit: Marijuana, on the 16th day of March 1973 in the District Court of Bryan County, Case Nos. CRF-72-125, CRF-72-133, and CRF-72-134. Defendant received three (3) concurrent five (5) year sentences, which were entered also on March 16, 1973. At those proceedings, the defendant requested review of the sentences by the Court of Criminal Appeals and thereafter filed a petition for Writ of Certiorari on March 30, 1973. This petition was granted by this Court on April 6, 1973.
The defendant does not complain of his sentences nor attack his guilty plea. Defendant does complain of possible double jeopardy, stating that the three (3) crimes arose out of one incident. The same situation arose in Dunson v. State, OkI.Cr., 493 P.2d 828 (1972), where this Court quoted with approval from Bass v. State, Okl.Cr., 489 P.2d 1343 (1971) where the court said:
“ . . . [T]he defendant’s unqualified plea of guilty waived any objection the defendant might have to the defense of former jeopardy.”
The law in Oklahoma being clear as to this matter, the record revealing no error in the taking of the guilty-plea nor in passing judgment and sentence, and the record showing that the defendant was adequately represented by court-appointed counsel, this Court does hereby affirm judgment and sentence. Judgment and sentence affirmed.
BRETT and BUSSEY, JJ., concur.